 In the Matter of CHEMICAL CONSTRUCTION COMPANY, LAKE ONTARIO.ORDNANCE WORKSandUNITED GAS, COKE AND CHEMICAL WORKERSOF AMERICA, LOCAL 150, AFFILIATED WITH THE C. I. O.Case No. R-5340.Decided June 8,1943-Messrs. G. J. WeisbeckandF., Allen Hall,of Lewiston, N. Y., for,the Company.Mr. Charles A. Doyle,of Niagra Falls, N. Y., for the C. 1'0.Messrs.Harry MangoldandA. R. Meyers,both of Niagara Falls,N. Y., for the United Mines Workers.Mr. Neil J. Cunningham,of Buffalo, N. Y., for the A. F. of L.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF THE ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke and Chemical Work-ers of America, Local 150,, affiliated with the C. I. 0., herein calledthe C. I. O.; 'alleging that a question affecting commerce had arisenconcerning the representation of employees of Chemical ConstructionCompany, Lake Ontario Ordnance Works, Lewiston, New York,herein called the'Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Peter J.Crotty,. Trial, Examiner.Said hearing was held at Niagara Falls,New, York, on May 7, 1943. The Company, the C. I. 0., and Dis-trict 50, United Mine Workers of America, herein called the UnitedMineWorkers, and the American Federation of Labor, herein calledthe A. F. of L., appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examinewitnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Boardmakesthe following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYChemical Construction Company, a Delaware corporation, has'aplace of business and plant, the,only one involved in this proceeding,50 N. L.R. B., No. 38.223 224DECISIONS OF NATIONALLABOR RELATIONS BOARDat Lewiston, New York, where the Company is engaged in the manu-facture of TNT at its project known as Lake Ontario Ordnance'Works.During the period from January 1 to May 7, 1943, theCompany used at its Lewiston plant raw materials of a value inexcess of $50;000, of which 10 percent represented shipments made tothe Company's Lewiston plant' from points outside-tlState of NewYork:During the same period, the Company manufactured andshipped from its Lewiston plant finished products of a value in excessof $50,000, approximately all of which was shipped to points outsidethe State of New York. The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke and Chemical Workers of America, Local 150,isa labor organization affiliated with - the Congress of IndustrialOrganizations, admitting to membership employees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion admitting to membership: employees of-the Company.American Federation of Labor is a labor organization admittingto membership employees of the Company.III.THE QUESTIONCONCERNING REPRESENTATIONttOn March 22, 1943, the C. I. O. requested that the Company recog-nize it as the exclusive bargaining representative for the Company'sproduction and maintenance employees.The Company declined torecognize the C. I. O. until it was certified by the Board.A statement of a Field Examiner of the Board, introduced inevidence at the hearing, indicates that the C. I. '0. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'-'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.3The Field Examiner reported that the C.I.O. had submitted 529 designations,of which327 dated between November 1942 and March 1943(with the exception of 41 undated),bore the apparently genuine original signatures of persons whose names appear on thecompany's pay roll of March 30, 1943, which listed approximately 1,246 employees withinthe appropriate unitThe Trial Examiner further reported that District 50 had sub-nritted 151 designations of which 77,dated between September and December 1942 (withthe exception of 18 undated), bore the apparently genuine original signatures of personswhose names appear on the Company's said pay rollIn addition to the cards referredto in the Field Examiner's report, there were presented to the Trial Examiner at the hear-ing 128 cards 'for the C. I O. and an undetermined number of cards for the A. F. of L ,which additional cards were received though not checked by the Trial Examiner in viewof a stipulation by the pal ties at the hearing that each of the unions involved representsa substantial number of employees in the unit which it deems to be appropriate. CHEMICAL CONSTRUCTION COMPANY225IV.THE APPROPRIATE UNITThe C. I. O. and the United Mine Workers contend that the appro-priate unit should consist of all hourly paid production and main-tenance workers including cafeteria employees, timekeepers, tool cribattendants and junior clerks, production clerks, inside expediters(stock chasers), and grade A mechanics, but excluding office andclerical employees, confidential employees, plant guards and all su-pervisory employees having the right to hire and discharge.TheCompanyis inagreement with the C. I. O. and the United MineWorkers except as to the fringe groups comprising timekeepers, toolcrib attendants and junior clerks, and production clerks.The A. F.of L. on the other hand, urges a separate unit for craft maintenanceemployees apart from production workers, but takes no position onthe inclusion or exclusion of fringe groups.On the issue of a separate unit for craft maintenance employees,while it appears that the Company's organization contains a main-tenance department as such which has a separate office and certainshops that are separate from the rest of the plant, the record alsoreveals' that there are a number of maintenance, men who work inand around the various departments doing maintenance work: Inaddition, it is clear that all rules and regulations pertaining to work-ers at the plant apply equally to maintenance men the same as toemployees of other departments.Both production and mainte-.nance employees are subject to the time clock system. In a numberof departments production and maintenance employees use the samelockers and washing facilities.While some maintenance employeesreport to a separate place, others are assigned directly to the pro-duction areas to which they report.Though the A. F. of L. has ap-parently limited its organizational activities to craft maintenanceemployees, the C. I. O. and the United Mine Workers have organ-ized on a plant-wide basis.The Company has no history of collec-tive bargaining covering either craft maintenance employees or pro-duction',workers.In view of the close functional relationship betweenproduction and, maintenance employees, and ,the fact that two of the\three organizations involved have organized on an industrial basis,we are ofthe ,opinion and find thata separateunit of maintenanceemployees of the Company is not appropriate.Thereremainsfor consideration the question of including or ex-cluding the following fringe groups from the appropriate unit.,Tool-crib= attendants and junior clerks:These employees give outtools, check them and keep a record thereof.There is no evidencethat tool crib attendants and clerks exercise any supervision over other 226DECISIONS O F NATIONAL , LABOR RELATIONS BOARDand the incidental keeping of records already referred to.We findthat tool crib attendants and junior clerks have substantial interestsin common with production'and maintenance employees.We shall,'accordingly, include, them within the appropriate unit.2Timekeepers:While these employees are paid on an hourly basis,they are classified as clerical employees, which classification entitlesthem to certain advantages over the hourly paid production employeesin the matter of'vacations and sick leave.Timekeeper's report to thecomptroller who is attached to the accounting, purchasing, and costdepartment.Though some timekeepers go into the plant, timekeepersgenerally work in an office at the entrance to the plant.We are ofthe opinion that timekeepers have not sufficient interests in commonwith the production and maintenance employees to warrant their in-clusion in the appropriate unit.We shall accordingly exclude time-keepers from the unit .3Production clerks:These 'employees, though classified as clericalworkers, are hourly paid employees who come under the jurisdictionof the departments in which they, are, working.We find that theyhave substantial interests in 'common'with the'production and main-tenance employee's and shall include them, within the appropriateunit.4--Expediters (stock chasers) :The employees covered by this classi-fication are hourly paid inside workers attached to the stores depart-ment and perform 'the duties of ordinary stock chasers in seeing that'material is kept on hand to prevent delays in production.They aredistinguishable from outside expediters attached to the purchasingdepartment.All parties are agreeable to the inclusion of inside ex-pediters within the appropriate unit.We are of the opinion and findthat inside expediters, otherwise known as stock chasers, have silb-stantial interests in common with the production employees.We shallinclude them within the appropriate unit.'Grade A mechanics':While no issue exists with, respect to theseemployees whom' all unions would include within the appropriate, unit,a,SeeMatter of Port Houston Iron WorksandInternational Brotherhood,of Boilermak-ers, Iron Shipbuilders,Welders & Helpers of America,Local No. 74 and International As-sociation of MachinistsLocal No. 832, 46 N. L. R B. 155;Carl B. Hedblom and Byron C.Hedblom, Co-'partners d/b/a Genet al Ship and Engine-WorksandMutual Ship WorkersUnion,49 N L. R. B 1290.eSeeMatter of The Atwood Machine Company'and International'Assoczation oftMa-ehznists (AFL),38.N. L. R B. 1270;Matter of Automatic Transportation Company, Di-vision of The Yale it Towne Mfg. CoandInternational Union, United Automobile,Aircraft& Agricultural Implement Workers 'of America, affiliated iozth the'C: 1:0, 39 N. L. R. B.898;Matter of Carl G. Hedblom and Byron C. Hedblom, Co-partners d/b/a General Shipand Engine WorksandMutual Ship Workers Union,49 N. L. R B. 1290.* See'Matter'of Ken`Rad Tube and Lamp CorporationandInternational Union, UnitedAutomobile Workers of A',herica, affiliated with the American Federation of Labor,42 N. L.R. B 12356SeeMatter of Worthington Pump and Machinery Corporation,Moore Steam TurbineDivisionandInternational Association of Machinists, Lodge 1580,A F.of L.,44 N. L.R. B. 779. CHEMICAL-CONSTRUCTION COMPANY227it appears that they have supervisory powers over lower grades ofmechanics with respect to whom they have the right to recommend pro-motion, discharge or reclassification.Moreover, such, recommenda-tions form in most cases the only basis upon which, the supervisor in.charge may determine whether an employee ,is qualified to do certainwork. ,Under the circumstances, we are of the opinion and find thatemployees within the appropriate unit, and we shall therefore exclude ,them from such unit.We find that all hourly paid production and maintenance employees:employed by the Company at its Lake Ontario Ordnance Works, ineluding cafeteria employees, tool crib attendants and junior clerks;production clerks, and inside expediters (stock chasers), but excludingtimekeepers, office and clerical employees, confidential employees, plant,guards, and all supervisory employees (including grade A mechanics)having the right to hire and discharge or to recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved' by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject £o the limitations and additions set forth in theDirection.Although the A. F. of L. has not indicated a desire to participatein an electionamong employees in the unit which we have hereinabovefound to be appropriate, we shall accord it a place on the ballot sinceit has.made;a.showing of representation.We shall, of course, permitit to withdraw from, the election if it so requests.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chemical Con-struction Company, Lewiston, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date' of this Direction, under the direction and super- 228DEC'ISIONS' OF NATIONAL LABOR RELATION'S BOL&RDvision of the Regional Director for the Third Region, acting in thismatter as agent' for the National Labor Relations. Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because' they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding employees who have since quit or been discharged forcause, to determine whether they desire to be represented by UnitedGas, Coke and Chemical Workers of America, Local 150, C. I. 0., orby District 50, United Mine Workers of America, or by the AmericanFederation of Labor, for the purposes of collective bargaining, orby none of said organizations.